Citation Nr: 1613823	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Rosanna E. Moreno, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 2007 to February 2012.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran received a general discharge under honorable conditions following his active duty service from June 2007 to February 2012 due to a pattern of misconduct.


CONCLUSION OF LAW

The criteria for entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  Here, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist would constitute harmless error.


Law and Analysis

In the present case, the Veteran's claim for education benefits was denied because he did not receive an honorable discharge.  His DD 214 indicates that he served on active duty from June 2007 to February 2012 and was discharged under honorable conditions (general) due to a pattern of misconduct.  The Department of Defense has also stated in e-mail correspondence that he did not have a period of honorable service.  

The Veteran has indicated that he was honorably discharged on June 9, 2011, and that he reenlisted on June 10, 2011.  Consequently, he has argued that he should be entitled to education benefits based on his period of service from June 2007 to June 2011.  

As an initial matter, the Board notes that a discharge in order to reenlist is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  Id.  

A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met:  (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

In this case, the evidence indicates that the Veteran originally enlisted for four years with an agreement to extend his enlistment for 24 months to meet the obligations of the Six Year-Advanced Technical Field Program.  Thus, at entry into service, his total obligation was for six years.  Consequently, the Board finds that he received a conditional discharge on June 11, 2011, because he had not completed the period of service to which he was obligated.  Thus, the honorable discharge certificate for the period of service from June 11, 2007, to June 8, 2011, is a conditional discharge, meaning that the character of the Veteran's entire period of service is determined by the character of the final termination of service.  38 C.F.R. § 3.13(b).  The final DD 214 reflects that the Veteran's service was not honorable for this entire period.

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  A veteran may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for:  (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a); see also 38 U.S.C.A. § 3311. 

A veteran is also eligible for benefits under the Post-9/11 GI Bill if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. § 21.9520(a)(1)-(4) clearly demonstrates that an honorable discharge from service is required for a veteran to establish eligibility for educational assistance under Chapter 33 unless he or she has completed 90 aggregate days of active service and is currently serving on active duty.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. § 21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii).

In this case, the Veteran's discharge is not the same as an honorable discharge.  For education benefits under 38 U.S.C.A. Chapter 33, an honorable discharge is required.  There is also no indication that any of the other criteria for securing eligibility for Chapter 33 benefits have been met.  He was not discharged for a medical condition, for hardship, for a service-connected disability, or for a physical or mental condition that interfered with his performance of duty and did not result from his own misconduct.  Thus, the exceptions to the honorable discharge requirement under 38 C.F.R. § 21.9520(a) do not apply.  See id.

Service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release.  VA does not have the authority to alter these findings.  The Board notes that the Veteran has submitted an application for correction of his military record to the Board of Correction of Naval Records (BCNR); however, to date, there is no indication that his character of discharge has been upgraded to honorable.  

In this case, the law, rather than the facts, is dispositive.  As the Veteran is not legally entitled to educational assistance benefits under the Post 9/11 GI Bill, his claim must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


